Title: Continental Congress Report on Measures to be Taken for Carrying into Effect the Provisional Peace Treaty, 30 May 1783
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia] May 30, 1783. On this date a committee, consisting of Hamilton, Oliver Ellsworth, Ralph Izard, James Madison, and Benjamin Hawkins, reported on “what further steps are proper to be taken … for carrying into effect the stipulations contained in the articles between the United States and Great Britain.” The committee recommended that the states execute the articles of the treaty providing for the recovery of debts owed English merchants, the cessation of confiscations of Loyalist property, and the restitution of the property already seized.
